Weston J.
delivered the opinion of the Court.
The act for regulating judicial process and proceedings, Stat. 1821, ch. 59, sec. 19, has prescribed no form for filing an account in offset. By the paper filed in the case before us, it is sufficiently apparent that the defendant had paid money for the plaintiff’s intestate. The privity between the parties, and the occasion and circumstances under which it was paid, also appear. As it was seasonably *242filed in the clerk’s office, after this action was instituted, it is impossible to mistake its object and design. It is to be regarded as an account for monies paid $ which is an offset authorized by the statute,
s But it is objected that it cannot be allowed in the present case j because the claim which the defendant had to he reimbursed the - money he had paid as surety, was against the plaintiff’s intestate and another jointly, who were principals on the note. And it is undoubtedly true that if one pay money as surety for several principals, the promise of indemnity implied by law is joint. 1 Chitty on pleading, 28. It is equally true that a joint account against the plaintiff and others, cannot be filed in offset, under the statute, against the several demand of the plaintiff; although the court in its discretion may offset judgments, where the creditor in the one is one of several joint debtors in the other. If therefore the plaintiff’s intestate was now alive and prosecuting this action, the defendant’s account could not be allowed under the statute. But since his decease, the implied promise to the defendant arising from his payment, has by operation of law become several, as well as joint. Stat. 1821, ch. 52, sec. 25. Prior to the statute last cited, upon the decease of one of several joint promissors, the common law afforded a remedy only against the survivor or survivors. The defendant, hav- ' ing now under the statute a several demand against the estate of the deceased, it is a fair matter of offset against the claim of the estate against him. If, by reason of the insolvency, the defendant could maintain no action at common law against the estate of the deceased, except where it is allowed by statute in the nature of an appeal from the'decision of the commissioners of insolvency; yet when an action is brought against him, he is entitled to be allowed his offset, by way of defence. Plaintiff nonsuit.